Citation Nr: 0402553	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  00-09 648A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for asthma, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an effective date earlier than February 1, 
1988 for the grant of service connection for sinusitis.

3.  Entitlement to an effective date earlier than February 1, 
1988 for the grant of service connection for asthma.

4.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from December 1978 to 
September 1984.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.
 
Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.

In addition, the veteran, in an October 1998 statement, 
appears to have raised a claim for service connection for 
food allergies.  Also, in an October 2002 VA Form 21-4142 
(Authorization and Consent to Release Information to the 
Department of Veterans Affairs), he appears to have raised a 
claim for a total disability rating on the basis of 
individual unemployability (TDIU).  These additional claims, 
however, are not currently before the Board.  
38 C.F.R. § 20.200 (2003).  So they are referred to the RO 
for appropriate action.




REMAND

The veteran contends that he is entitled to a higher rating 
for his service-connected asthma.  In addition, he believes 
he is entitled to earlier effective dates for the grants of 
service connection for his asthma and sinusitis, and he 
alleges service connection also is warranted for a left eye 
disorder.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that the VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits.  Changes potentially relevant to the veteran's 
appeal include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on a claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  In this 
regard, the Board observes that the RO, with respect to his 
claim for a higher rating for his asthma, failed to inform 
him of the evidence needed to substantiate this claim, his 
rights and responsibilities under the VCAA, and whose 
responsibility it would be to obtain supporting evidence.  
The Board realizes that he was provided such notice with 
regard to his and VA's rights and responsibilities concerning 
his claims for service connection for headaches, polyps, 
sleep apnea, gastroesophageal reflux, hypertension, a 
psychiatric disorder, and a benign prostate disorder in 
September 2002 and February 2003 letters from the RO.  But 
mere notification of the provisions of the VCAA, without a 
discussion of the necessary evidence to be obtained with 
regard to the specific issue before the Board, 
is insufficient for purposes of compliance with the VCAA.  As 
a consequence, his claim for an increased disability 
evaluation for the asthma was certified to the Board without 
him being given appropriate notice of his rights and 
responsibilities, and VA's responsibilities under the VCAA.  
And the Board, itself, cannot correct this deficiency; the RO 
must do this instead.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the veteran as to what is needed to 
substantiate his claim and its duty to notify him of VA's 
responsibilities in assisting him in the development of his 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

In addition, in September 1998, the veteran's representative, 
The American Legion, submitted a statement to the RO 
indicating that the organization no longer wished to be his 
service organization of record representing him in his 
appeals.  The letter stated that The American Legion wished 
to withdraw their services as power of attorney.  See 
38 C.F.R. § 20.608 (2002).  There is no indication that he 
has designated another representative in this appeal.  
However, the RO has sent carbon copies of correspondence to 
the former service organization contemporaneously with 
sending the correspondence to him.  Further, while it is 
unclear whether he continues to want the assistance of the 
service organization, or any other, the service organization 
has continued to provide assistance nonetheless.  Of note, 
the service organization submitted a VA Form 646 (Statement 
of Accredited Representative in Appealed Case) and 
represented him at a hearing before the RO subsequent to the 
organization's withdrawal of its services.  But despite that, 
it is unclear whether the service organization still intends 
to represent him, so the RO should clarify whether he wishes 
to have a representative and, if so, obtain written 
confirmation of this via a VA Form 21-22, etc.

The veteran had a hearing before a local hearing officer at 
the RO in July 2002, pursuant to a request in his May 2000 VA 
Form 9 (Appeal to the Board).   Nevertheless, in April 2002, 
he submitted an additional VA Form 9 in support of his claim 
for a higher rating for his asthma.  And in that VA Form 9, 
he requested a videoconference hearing before a Veterans Law 
Judge of the Board.  He has not been provided an opportunity 
for this type of hearing, however, and he must be.  38 C.F.R. 
§§ 20.700, 20.704 (2003).

Finally, the Board observes that the veteran's claim of 
entitlement to service connection for a left eye disorder was 
denied in a November 1996 rating decision and that the 
effective date of February 1, 1988 was assigned for his 
sinusitis and asthma in an October 1998 rating decision.  In 
August 1997, his representative submitted a statement 
indicating the veteran disagreed with that November 1996 
rating decision, and in October 1998 the veteran submitted a 
VA Form 21-4138 (Statement in Support of Claim) indicating 
that he disagreed with the RO's February 1998 assignment of 
an effective date for the grant of service connection for 
sinusitis and asthma.   The Board construes the August 1997 
and October 1998 statements as notices of disagreement (NODs) 
with those RO decisions.  So these claims must be remanded to 
the RO for issuance of a statement of the case (SOC), as 
opposed to merely referred there.  See Manlincon v. West, 12 
Vet. App. 238, 
240-241 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning 
these additional issues by submitting a timely 
substantive appeal (e.g., a VA Form 9 or equivalent 
statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 
20.302, 20.303, 20.304, 20.305.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed 
under 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West 2002), including written 
notice of the evidence, if any, the 
veteran is expected to provide in support 
of his claim for a higher rating for his 
asthma and the evidence, if any, the RO 
will obtain for him.  See Quartuccio v. 
Principi, supra.  Any notice given, or 
action taken thereafter, must comply with 
the Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003), and Pelegrini v. Principi, 
No. 01-944, 2004 U.S. App. Vet. Claims 
Lexis 11 (Jan. 13, 2004).

The VCAA notice must apprise the veteran 
of the provisions of this new law, 
specifically concerning his claim for a 
higher rating for his asthma.  Prior VCAA 
letters concerning his other unrelated 
claims will not suffice.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
this claim, as well as his and VA's 
responsibilities in obtaining evidence.  
An he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding this claim for a higher 
rating for his asthma.  The RO should 
then obtain any referenced records and 
associate them with the other evidence in 
the claims file.



2.  Also ask the veteran to clarify 
whether he is represented in his present 
appeal and, if he is, request that he 
provide an updated power of 
representation or attorney form 
confirming this.

3.  As well, ask the veteran whether he 
still wants a videoconference hearing 
before a Veterans Law Judge of the 
Board-as he indicated in his most recent 
VA Form 9 received in May 2002.  If he 
does, schedule him for this type of 
hearing at the next available opportunity 
and notify him of the date, time and 
location of the hearing.  Put a copy of 
the letter in his claims file.  If he 
does not want a videoconference hearing, 
or any other type of hearing for that 
matter, have him confirm this in writing.

4.  Then readjudicate the veteran's claim 
for a higher rating for his asthma in 
light of any additional evidence 
obtained.  If the benefit sought is not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before returning the case to 
the Board.

5.  Also provide a statement of the case 
on the other remaining issues of 
entitlement to service connection for a 
left eye disorder and entitlement to an 
earlier effective date for the grants of 
service connection for sinusitis and 
asthma.  Advise the veteran that he still 
needs to file a timely substantive appeal 
(e.g., a VA Form 9) concerning these 
additional claims, if he wants the Board 
to consider them, and inform him of the 
time limit for doing this.  If, and only 
if, he submits a timely substantive 
appeal concerning these additional issues 
should they be returned to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




